EXHIBIT 10.24

THE PMI GROUP, INC.

 

NONQUALIFIED STOCK OPTION AGREEMENT

 

The PMI Group, Inc. (the “Company”) hereby grants you, [NAME OF EMPLOYEE] (the
“Employee”), a stock option under the Company’s Amended and Restated Equity
Incentive Plan (the “Plan”), to purchase shares of common stock of the Company.
The date of this Agreement is [DATE]. In general, the latest date this option
will expire is [DATE 10 YEARS AFTER GRANT DATE] (the “Expiration Date”).
However, as provided in Appendix A (attached hereto) and the Plan, this option
may expire earlier than the Expiration Date. Subject to the provisions of
Appendix A and of the Plan, the principal features of this option are as
follows:

 

Maximum Number of Shares Purchasable with this Option: [NUMBER A]

Purchase Price per Share: $[NUMBER B]

 

Scheduled Vesting Dates:

--------------------------------------------------------------------------------

   Number of Shares:


--------------------------------------------------------------------------------

[DATE]    [         OF NUMBER A] [DATE]    [         OF NUMBER A] [DATE]   
[         OF NUMBER A]

 

Event Triggering

Option Termination

--------------------------------------------------------------------------------

   Maximum Time to Exercise
After Triggering Event


--------------------------------------------------------------------------------

Termination of Service (except as shown below)    1 year Termination of Service
due to Disability    3 years Termination of Service due to Retirement    3 years
Termination of Service due to death    3 years 10 years after Grant Date    None

 

IMPORTANT:

 

IT IS YOUR RESPONSIBILITY TO EXERCISE

THIS OPTION BEFORE IT EXPIRES.

 

Your signature below indicates your agreement and understanding that this option
is subject to all of the terms and conditions contained in Appendix A and the
Plan. For example, important additional information on vesting and termination
of this option is contained in Paragraphs 4 through 6 of Appendix A. PLEASE BE
SURE TO READ ALL OF APPENDIX A, WHICH CONTAINS THE SPECIFIC TERMS AND CONDITIONS
OF THIS OPTION.

 

THE PMI GROUP, INC.   EMPLOYEE

 

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

Charles F. Broom   [Name] Senior Vice President    



--------------------------------------------------------------------------------

APPENDIX A

 

TERMS AND CONDITIONS OF NONQUALIFIED STOCK OPTIONS

 

1. Grant of Option. The Company hereby grants to the Employee under the Plan, as
a separate incentive in connection with his or her employment and not in lieu of
any salary or other compensation for his or her services, a nonqualified stock
option to purchase, on the terms and conditions set forth in this Agreement and
the Plan, all or any part of an aggregate of the maximum number of Shares set
forth on the first page of this Agreement. The option granted hereby is not
intended to be an Incentive Stock Option within the meaning of Section 422 of
the IRS Code.

 

2. Exercise Price. The purchase price per Share for this option (the “Exercise
Price”) shall be equal to the Purchase Price per Share set forth on the first
page of this Agreement.

 

3. Number of Shares. The number and class of Shares specified in Paragraph 1
above, and/or the Exercise Price, are subject to appropriate adjustment in the
event of changes in the capital stock of the Company by reason of stock
dividends, split-ups or combinations of Shares, reclassifications, mergers,
consolidations, reorganizations or liquidations. Subject to any required action
of the stockholders of the Company, if the Company shall be the surviving
corporation in any merger or consolidation, the option granted hereunder (to the
extent that it is still outstanding) shall pertain to and apply to the
securities to which a holder of the same number of Shares that are then subject
to this option would have been entitled. To the extent that the foregoing
adjustments relate to stock or securities of the Company, such adjustments shall
be made by the Committee.

 

4. Vesting Schedule. Except as otherwise provided in this Agreement, the right
to exercise this option will vest as provided under the “Scheduled Vesting
Dates” set forth on the first page of this Agreement. Shares scheduled to vest
on any such date actually will vest only if the Employee has not incurred a
Termination of Service prior to such date.

 

5. Termination of Option. In the event of the Employee’s Termination of Service
for any reason other than Retirement, Disability or death, the Employee may,
within the period set forth on the first page of this Agreement, or prior to the
Expiration Date, whichever shall first occur, exercise any vested but
unexercised portion of this option. In the event of the Employee’s Termination
of Service due to Disability, the Employee may, within the period set forth on
the first page of this Agreement, or prior to the Expiration Date, whichever
shall first occur, exercise any vested but unexercised portion of this option.
In the event of the Employee’s Termination of Service due to Retirement, the
Employee may, within the period set forth on the first page of this Agreement,
or prior to the Expiration Date, whichever shall first occur, exercise any
vested but unexercised portion of this option.

 

6. Death of Employee. In the event that the Employee dies while an employee of
the Company or an Affiliate or during the periods referred to in Paragraph 5
above, the Employee’s designated beneficiary or beneficiaries, or if no
beneficiary survives the Employee, the administrator or executor of the
Employee’s estate, may, within three (3) years after the date of death exercise
any



--------------------------------------------------------------------------------

vested but unexercised portion of this option. Any such transferee must furnish
the Company (a) written notice of his or her status as transferee, (b) evidence
satisfactory to the Company to establish the validity of the transfer of this
option and compliance with any laws or regulations pertaining to such transfer,
and (c) written acceptance of the terms and conditions of this option as set
forth in this Agreement.

 

7. Persons Eligible to Exercise. This option shall be exercisable during the
Employee’s lifetime only by the Employee. This option shall be non-transferable
by the Employee other than by a beneficiary designation made in a form and
manner acceptable to the Committee, or by will or the applicable laws of descent
and distribution.

 

8. Exercise of Option. This option may be exercised by the person then entitled
to do so as to any vested Shares which may then be purchased (a) by giving
notice of exercise in such form or manner as the Company may designate, (b)
providing full payment of the Exercise Price (and the amount of any income and
employment tax and applicable fees, if any, the Company determines is required
to be withheld by reason of the exercise of this option or as is otherwise
required under Paragraph 10 below), and (c) giving satisfactory assurances in
the form or manner requested by the Company that the Shares to be purchased upon
the exercise of this option are being purchased for investment and not with a
view to the distribution thereof.

 

9. Conditions to Exercise. Except as provided in Paragraph 8 above or as
otherwise required as a matter of law, the Exercise Price for this option may be
made in one or more of the following forms:

 

(a) Personal check, a cashier’s check or a money order.

 

(b) Irrevocable directions to a securities broker approved by the Company to
sell all or part of the option Shares and to deliver to the Company from the
sale proceeds an amount sufficient to pay the Exercise Price and any required
withholding taxes. (The balance of the sale proceeds, if any, will be delivered
to the Employee.)

 

(c) In another form permitted by the Committee in accordance with the terms of
the Plan.

 

10. Tax Withholding and Payment Obligations. The Company will assess its
requirements regarding tax, social insurance and any other payroll tax
withholding and reporting in connection with this option, including the grant,
vesting or exercise of this option or sale of Shares acquired pursuant to the
exercise of this option (“tax-related items”). These requirements may change
from time to time as laws or interpretations change. Regardless of the Company’s
actions in this regard, the Employee hereby acknowledges and agrees that the
ultimate liability for any and all tax-related items is and remains his or her
responsibility and liability and that the Company (a) makes no representations
or undertaking regarding treatment of any tax-related items in connection with
any aspect of this option grant, including the grant, vesting or exercise of
this option and the subsequent sale of Shares acquired pursuant to the exercise
of this option, and (b) does not commit to structure the terms of the grant or
any aspect of this option to reduce or eliminate the Employee’s liability
regarding tax-related items. In the event the Company determines that it and/or
an Affiliate must withhold any tax-related items as a result of the



--------------------------------------------------------------------------------

Employee’s participation in the Plan, the Employee agrees as a condition of the
grant of this option to make arrangements satisfactory to the Company to enable
it to satisfy all withholding requirements. The Employee authorizes the Company
and/or an Affiliate to withhold all applicable withholding taxes from the
Employee’s wages. Furthermore, the Employee agrees to pay the Company and/or an
Affiliate any amount of taxes the Company and/or an Affiliate may be required to
withhold as a result of the Employee’s participation in the Plan that cannot be
satisfied by deduction from the Employee’s wages or other cash compensation paid
to the Employee by the Company and/or an Affiliate. The Employee acknowledges
that he or she may not exercise this option unless the tax withholding
obligations of the Company and/or any Affiliate are satisfied.

 

11. Suspension of Exercisability. If at any time the Company shall determine, in
its discretion, that the listing, registration or qualification of the Shares
covered by this option upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory
authority, is necessary or desirable as a condition of the purchase of Shares
hereunder, this option may not be exercised, in whole or in part, unless and
until such listing, registration, qualification, consent or approval shall have
been effected or obtained free of any conditions not acceptable to the Company.
The Company shall make reasonable efforts to meet the requirements of any such
state or federal law or securities exchange and to obtain any such consent or
approval of any such governmental authority.

 

12. No Rights of Stockholder. Neither the Employee nor any person claiming under
or through said Employee shall be or have any of the rights or privileges of a
stockholder of the Company in respect of any of the Shares issuable upon the
exercise of this option, unless and until certificates representing such Shares
shall have been issued, recorded on the records of the Company or its transfer
agents or registrars, and delivered to the Employee (or the person claiming
under or through the Employee).

 

13. No Effect on Employment. The Employee’s employment with the Company and its
Affiliates is on an at-will basis only, subject to the provisions of applicable
law. Accordingly, subject to any written, express employment contract with the
Employee, nothing in this Agreement or the Plan shall confer upon the Employee
any right to continue to be employed by the Company or any Affiliate or shall
interfere with or restrict in any way the rights of the Company or the
Affiliate, which are hereby expressly reserved, to terminate the employment of
the Employee at any time for any reason whatsoever, with or without good cause.
Such reservation of rights can be modified only in an express written contract
executed by a duly authorized officer of the Company or the Affiliate employing
the Employee. For purposes of this Agreement, the transfer of employment of the
Employee between the Company and any one of its Affiliates (or between
Affiliates) shall not be deemed a Termination of Service. In addition, a leave
of absence or an interruption in service (including an interruption during
military service) authorized or acknowledged by the Company, or the Affiliate
employing the Employee, as the case may be, shall not be deemed a Termination of
Service for the purposes of this Agreement.

 

14. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement shall be addressed to the Company, in care of The PMI Group,
Inc., Attn: General Counsel, 3003 Oak Road, Walnut Creek, California 94597, or
at such other address as the Company may hereafter designate in writing.



--------------------------------------------------------------------------------

15. Option is Not Transferable. Except as otherwise expressly provided herein,
this option and the rights and privileges conferred hereby shall not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and shall not be subject to sale under execution,
attachment or similar process. Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of this option, or of any right or privilege
conferred hereby, or upon any attempted sale under any execution, attachment or
similar process, this option and the rights and privileges conferred hereby
immediately shall become null and void.

 

16. Maximum Term of Option. Notwithstanding any other provision of this
Agreement, this option is not exercisable after the Expiration Date.

 

17. Exchange for Stock Appreciation Rights (“SARs”). In its discretion, the
Committee may institute a program whereby outstanding options are surrendered or
cancelled in exchange for a grant of SARs having a value less than or equal to
the value of the surrendered or cancelled options as determined by the
Committee. Participation in such a program may, in the discretion of the
Committee, be mandatory. Any SARS granted in exchange for the surrender or
cancellation of options shall (a) be payable solely in Shares, (b) vest at a
rate no faster then the vesting schedule of the surrendered or cancelled option
and (c) expire no later than the date on which the surrendered or cancelled
option would have expired had the option remained outstanding.

 

18. Data Privacy. The Employee understands that the Company and its Affiliates
holds certain personal information about the Employee, including, but not
limited to, the Employee’s name, home address and telephone number, date of
birth, social insurance number or other identification number, salary,
nationality, job title, any Shares of stock or directorships held in the
Company, details of all options or any other entitlement to Shares of stock
awarded, canceled, exercised, vested, unvested or outstanding in the Employee’s
favor, for the purpose of implementing, administering and managing the Plan
(“Data”). The Employee understands that Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in the Employee’s country or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than the Employee’s country. The Employee understands that the
Employee may request a list with the names and addresses of any potential
recipients of the Data by contacting the Employee’s local human resources
representative. The Employee authorizes the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Employee’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom the Employee may elect to deposit any
Shares acquired upon exercise of this option. The Employee understands that Data
will be held only as long as is necessary to implement, administer and manage
the Employee’s participation in the Plan. The Employee may, at any time, view
Data, request additional information about the storage and processing of Data,
require any necessary amendments to Data or refuse or withdraw the consents
herein, in any case without cost, by contacting in writing the Employee’s local
human resources representative. The



--------------------------------------------------------------------------------

Employee understands, however, that refusing or withdrawing his or her consent
may affect his or her ability to participate in the Plan. For more information
on the consequences of the Employee’s refusal to consent or withdrawal of
consent, the Employee may contact his or her local human resources
representative.

 

19. Binding Agreement. Subject to the limitation on the transferability of this
option contained herein, this Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

 

20. Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern. Capitalized terms used and not defined in this Agreement shall
have the meaning set forth in the Plan.

 

21. Committee Authority. The Committee shall have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Committee in good faith shall be final and
binding upon the Employee, the Company and all other interested persons, and
shall be given the maximum deference permitted by law. No member of the
Committee shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or this Agreement.

 

22. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

 

23. Agreement Severable. In the event that any provision in this Agreement shall
be held invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect
on, the remaining provisions of this Agreement.

 

24. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Employee expressly
warrants that he or she is not executing this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Except as otherwise provided herein, modifications to this Agreement or the Plan
can be made only in an express written contract executed by a duly authorized
officer of the Company.

 

25. Amendment, Suspension, Termination. By accepting this option, the Employee
expressly warrants that he or she has received an option to purchase stock under
the Plan, and has received, read and understood a description of the Plan. The
Employee understands that the Plan is discretionary in nature and may be
modified, suspended or terminated by the Company at any time.

 

o O o